As filed with the Securities and Exchange Commission on June 12, 2009 Registration No.333- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HNI Corporation (Exact Name of Registrant as Specified in Its Charter) Iowa (State or Other Jurisdiction of Incorporation or Organization) 42-0617510 (I.R.S. Employer Identification Number) 408 East Second Street P.O. Box 1109 Muscatine, IA 52761-0071 (Address of Principal Executive Offices, Including Zip Code) HNI Corporation 2002 Members’ Stock Purchase Plan (Full Title of the Plan) Steven M. Bradford Vice President, General Counsel and Secretary HNI Corporation 408 East Second Street P.O. Box 1109 Muscatine, IA 52761 (563) 272-7400 (Name, Address and Telephone Number, including Area Code, of Agent For Service) Copy to: Joseph P. Richardson, Esq. Matthew M. Holman, Esq. Squire, Sanders & Dempsey L.L.P. Two Renaissance Square 40 North Central Avenue Phoenix, AZ 85004-4498 (602) 528-4000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer þAccelerated Filer oNon-accelerated Filer oSmaller Reporting Company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered (1)(2) Amount to be registered (1)(2) Proposed maximum offering price per share (3) Proposed maximum aggregate offering price (3) Amount of registration fee Common Stock, par value $1.00 per share 1,000,000 shares $18.60 $18,600,000 $1,037.88* (1) This registration statement covers 1,000,000 additional shares of common stock, par value $1.00, of the registrant available for issuance under the registrant's 2002 Members' Stock Purchase Plan, as amended (the "Plan"). Pursuant to Rule 416(a) under the Securities Act of 1933 (the "Securities Act"), this registration statement also covers an indeterminate number of additional shares of common stock of the registrant that become issuableas a result of any stock split, stock dividend, recapitalization or other similar transaction that results in an increase in the number of outstanding shares of common stock of the registrant. This registration statement shall cover such additional shares. In addition, pursuant to Rule 416(c) under the Securities Act, this registration statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Plan. (2) Pursuant to General Instruction E to Form S-8, a filing fee is only being paid with respect to the registration of additional shares of common stock for the Plan. A registration statement on Form S-8 covering 800,000 shares (before stock splits and stock dividends) was previously filed with respect to the Plan (registration no. 333-91682 filed July 1, 2002). (3) Estimated pursuant to Rule 457(h) under the Securities Act solely for the purpose of calculating the registration fee. The proposed maximum offering price is based on the average of the high and low transaction prices of the registrant's common stock as reported on the New York Stock Exchange on June8, 2009. * Previously paid. EXPLANATORY NOTE INCORPORATION BY REFERENCE: Pursuant to General Instruction E to Form S-8, the contents of registration statement no. 333-91682 are incorporated herein by reference. REGISTRATION OF ADDITIONAL SHARES: This registration statement on Form S-8 is filed by the registrant to register 1,000,000 additional shares of common stock, par value $1.00 per share, of the registrant, which may be issued under the registrant's 2002 Members' Stock Purchase Plan pursuant to an amendment to such Plan authorized by the shareholders of the registrant on May 12, PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. In this registration statement, the terms "we," "our," "us," "HNI," the "registrant" and the "Corporation" refer to HNI Corporation, unless otherwise specified.The SEC allows us to incorporate by reference the information we file with the SEC, which meanswe can disclose important information to you by referring you to those documents.The informationwe incorporate by reference is considered to be part of this registration statement.Informationwe file with the SEC in the future and incorporate by reference in this registration statement automatically updates and supersedes previously filed information as applicable. We incorporate by reference into this registration statement the following documents filed by us with the SEC, other than any portion of any such documents that are not deemed "filed" under the Securities Exchange Act of 1934 (the "Exchange Act") in accordance with the Exchange Act and applicable SEC rules: · Annual Report on Form 10-K for the fiscal year ended January 3, 2009. · Current Report on Form 8-K filed with the SEC on February 17, 2009. · Current Report on Form 8-K filed with the SEC on February 25, 2009. · Current Report on Form 8-K filed with the SEC on April 3, 2009. · Information contained in Item 2.05 of Current Report on Form 8-K filed with the SEC on April 22, 2009. · Quarterly Report on Form 10-Q for the fiscal quarter ended April 4, 2009. · Current Report on Form 8-K filed with the SEC on May 15, 2009. · The information specifically incorporated by reference into our Annual Report on Form10-K for the fiscal year ended January 3, 2009 from our definitive proxy statement on Schedule14A filed with the SEC on March 30, 2009. · The description of our common stock contained in the Registration Statement on Form8-A filed with the SEC on July12, 1998, including any amendments or reports filed for the purpose of updating such description. We also incorporate by reference into this registration statement all documents (other than any portions of any such documents that are not deemed "filed" under the Exchange Act in accordance with the Exchange Act and applicable SEC rules) filed by us under Sections13(a), 13(c), 14 or 15(d) of the Exchange Act after the date of the initial filing of this registration statement and before the filing of a post-effective amendment to this registration statement which indicates all securities offered hereunder have been sold or that deregisters all securities then remaining unsold. You may request a copy of these filings, which we shall deliver to you, together with all exhibits thereto, at no cost, by writing or telephoning us as follows: HNI Corporation Attention: Corporate Secretary 408 East Second Street P.O. Box Muscatine,
